Deen, Presiding Judge.
Walter Stevenson appeals from his conviction of two counts of aggravated sodomy. The victim was his wife’s niece, a seventeen-year-old Vietnamese refugee who had lived in this country for less than two years.
1. When the defendant was asked by the trial judge if he had any objections to the jury charge, his counsel objected to certain portions of the charge, but did not object to the charge on force and capacity to consent. As he did not object to those portions of the charge which are asserted as error on appeal, he waived his right to later object. Cameron v. State, 256 Ga. 225, 226 (345 SE2d 575) (1986); Ford v. State, 255 Ga. 81, 86 (335 SE2d 567) (1985).
2. The evidence showed that Stevenson was the victim’s sponsor in this country and that she and a younger brother resided with him and her aunt. On the day in question, he interrupted her while she was doing her homework and requested that she accompany him to the bathroom. Although she feared what was going to happen, and was very frightened, she complied. He ordered her to remove her *211clothing and committed oral sodomy upon her and forced her to commit oral sodomy upon him. The victim testified that she did not consent to these acts and that he had previously made unwanted sexual advances upon her. There was also evidence that the victim had recently received a letter from her mother in Vietnam cautioning her to always be obedient to her sponsors. After the bathroom incident occurred, the victim’s English teacher noticed a dramatic change in her behavior and personal hygiene. After several days, she reluctantly confided in the teacher, who immediately reported the incident to a caseworker with the Department of Family and Children Services, who placed her in protective custody. From the evidence adduced at trial a rational trier of fact could find the defendant guilty beyond a reasonable doubt. Humphrey v. State, 252 Ga. 525 (314 SE2d 436) (1984).
Decided April 3, 1989.
T. Michael Martin, for appellant.
Robert E. Keller, District Attorney, Deborah C. Benefield, Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong and Benham, JJ., concur.